Citation Nr: 1824421	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-21 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to December 18, 2011, for the grant of total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  VA received a claim for TDIU on May 25, 2012.  

2.  The competent and probative evidence is at least in equipoise as to whether the Veteran's service-connected disabilities precluded gainful employment as of May 25, 2011.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met as of May 25, 2011.  38 U.S.C. §§ 1155, 5107, 5110 (2012); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As the issue decided herein is being granted in full, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.

II.  Earlier Effective Date

A total disability rating may be granted where the schedular rating is less than 
100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  Generally, to be eligible for TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If there is only one service-connected disability, or two or more with the same etiology or affecting the same body system, the disability rating must be 60 percent or more.  If there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

As of May 25, 2011, the Veteran's service-connected disabilities combined for a 
90 percent disability rating, thus satisfying the threshold requirements for TDIU.  See 38 C.F.R. § 4.16(a).  

VA received a claim for TDIU on May 25, 2012.  A September 2012 rating decision granted TDIU effective December 18, 2011, the date following the Veteran's last day of employment.  The Veteran's attorney argues that he is entitled to an effective date of May 25, 2011, for TDIU, which is one year prior to the date VA received the Veteran's claim.  

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

For claims for an increase in a service connected disability, if an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 (1998).

Although the Veteran was employed prior to December 18, 2011, marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

The poverty threshold for an individual under age 65, as determined by the federal government, was $11,344 in 2011.  U.S. Census Bureau, available at https://www.census.gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html.  

The earnings information provided by the Veteran and his former employer demonstrate that his yearly total earnings for 2011 were $1,440.  In fact, his annual income did not exceed the poverty threshold from 2008 to 2010.  The Veteran's former employer stated that he was terminated because he was unable to follow simple instructions, was physically unable to do the job, and had poor performance and attendance.  09/18/2012, VA 21-4192; 06/14/2014, Form 9.  Accordingly, the Board finds that competent and probative evidence is at least in equipoise as to whether the Veteran was gainfully employed as of May 25, 2011, and will assign an effective date of May 25, 2011, for the grant of TDIU, which is one year prior to receipt of his claim.  


ORDER

TDIU is granted as of May 25, 2011.  




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


